                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

JAMES ROBINSON, on behalf of himself
and all others similarly situated,

       Plaintiff,

               vs.                                           No. 1:19-cv-10749-FDS

NATIONAL STUDENT
CLEARINGHOUSE,

       Defendant.


       DECLARATION OF JAMES A. FRANCIS SUBMITTED IN SUPPORT OF
       PLAINTIFF’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
         REIMBURSEMENT OF EXPENSES INCURRED ON BEHALF OF
                    FRANCIS MAILMAN SOUMILAS, P.C.

       I, James A. Francis, declare as follows:

A.     INTRODUCTION

       1.      I am a founding shareholder of the firm of Francis Mailman Soumilas, P.C.

(“FMS”). I submit this Declaration in support of the firm’s application for an award of attorneys’

fees in connection with services rendered in this case, as well as the reimbursement of expenses

incurred by my firm in connection with this litigation against Defendant National Student

Clearinghouse.

       2.      FMS, along with the National Consumer Law Center (“NCLC”) and Justice

Catalyst Law (“JCL”), represented Plaintiff James Robinson in this matter.

       3.      This Declaration describes the history and experience of FMS and the work

undertaken by the firm in connection with this litigation and summarizes the work done by each

attorney and paralegal who was involved in the litigation.
B.      FMS EXPERIENCE AND QUALIFICATIONS

        4.       Francis Mailman Soumilas, P.C. (formerly Francis & Mailman, P.C.) was founded

in 1998 and has concentrated its practice in consumer protection litigation ever since. The firm

has a particular emphasis in Fair Credit Reporting Act (“FCRA”) litigation and consumer class

actions. The firm has been recognized for its expertise in FCRA litigation and the high caliber of

its work. See White v. Equifax Info. Solutions, No. 05-01070, 2014 WL 1716154, at *13, 19, 22

(C.D. Cal. May 1, 2014), aff’d sub nom. Radcliffe v. Equifax Info. Sol’ns., Inc., 818 F.3d 537, 548

(9th Cir. 2016) (finding the firm “FCRA specialists” and appointing firm and its team as interim

class counsel over objections from a competing national law firm (Boies Schiller) because their

team’s “credentials and experience [we]re significantly stronger in class action and FCRA

litigation.”); Patel v. Trans Union, LLC, 308 F.R.D. 292, 307 (N.D. Cal. 2015) (Beeler, J.) (noting

counsel have “extensive experience in litigating [FCRA cases] . . . have represented consumer

classes in many cases in many districts . . . [and] have shown their proficiency in this case[.]”);

Larson v. Trans Union, LLC, C.A. 12-cv-05726, 2015 WL 3945052, at *12 (N.D. Cal. June 26,

2015) (appointing firm as class counsel); Barel v. Bank of America, 255 F.R.D. 393, 398-99 (E.D.

Pa. 2009) (finding firm “competent, experienced and well-qualified to prosecute class actions” and

noting that class counsel “have done an excellent job in representing the class in the instant

litigation.”).

        5.       In 2015, I was ranked one of the Top 100 attorneys in Pennsylvania in Philadelphia

Magazine and Pennsylvania Super Lawyers, a distinction I have been awarded five times. I have

been regularly ranked one of the Top 100 Superlawyers in Philadelphia since 2004. In October of

2014, I was selected as one of a small group of nationally recognized plaintiffs’ lawyers and

featured in Law 360’s “Titans of the Plaintiff’s Bar” series.




                                                 2
       6.      In recognition of my commitment to consumer justice, I was presented with the

Equal Justice Award in 2014 by Community Legal Services of Philadelphia in 2014.

       7.      I currently serve on the Board of Directors of the National Association of Consumer

Advocates.

       8.      As detailed in the firm’s biography, attached hereto as Exhibit 1, I regularly lecture

and serve as faculty on continuing legal education programs focused on FCRA litigation and

consumer class actions for both the plaintiff’s and defense bar, and I have published articles on the

subject. I have appeared on various news programs including the Today Show and PBS NewsHour

to discuss consumer-related issues and was featured in The Philadelphia Inquirer’s biographical

“Question & Answer” segment in February of 2009.

       9.      FMS has litigated hundreds of FCRA cases, primarily in federal courts throughout

the country, including trials of a number of individual FCRA cases and class actions, and has

obtained the highest FCRA jury verdict in Pennsylvania. See, e.g., Cortez v. Trans Union, LLC,

2008 WL 19442160 (E.D. Pa. May 1, 2008), aff’d 617 F.3d 688 (3d Cir. 2010). I argued Cortez

before the United States Court of Appeals for the Third Circuit.

       10.     Most recently, in Ramirez v. Trans Union, LLC, No. 3:12-cv-632-JSC, 2017 WL

5153280 (N.D. Cal. Nov. 7, 2017), FMS obtained a jury verdict in a FCRA case against Trans

Union where the jury awarded statutory damages of $984.22 and punitive damages of $6,353.08

for each of 8,185 class members. The total verdict exceeded $60 million, which is believed to be

the largest FCRA verdict ever obtained. I argued Ramirez before the United States Court of

Appeals for the Ninth Circuit, which upheld the jury’s findings of liability, Article III standing for

absent class members, and remitted punitive damages to approximately $4,000 per class member.

Ramirez v. TransUnion, LLC, 951 F.3d 1008 (9th Cir. 2020).




                                                  3
C.     THE ROBINSON LITIGATION

       11.    My firm was instrumental in many aspects of this litigation from its inception

through settlement, including:

              a.      Investigating the background of the case, meeting with Plaintiff and

       evaluating the merits of claims under federal and Massachusetts state law against

       Defendant National Student Clearinghouse;

              b.      Drafting the Complaint and framing the allegations therein;

              c.      Communications with Defendant’s counsel regarding informal discovery in

       preparation for mediation proceedings;

              d.      Working with co-counsel to prepare for and attend mediation before Judge

       Diane Welsh (Ret.) of JAMS;

              e.      Extensive negotiations with Defendant’s counsel regarding the drafting of

       the Settlement Agreement;

              f.      Preparing the consent Motion for an Order Directing Notice to the Class;

              g.      Preparing and coordinating with other Plaintiff counsel in drafting and

       presenting the Petition for Attorneys’ Fees and Reimbursement of Expenses;

              h.      Working with co-counsel on future tasks after the filing of the Petition to

       carry this settlement to fruition, including but not limited to working with the settlement

       administrator, overseeing the notice program, handling inquiries from class members,

       preparing a motion for final approval and attending any hearing, in person or by telephone,

       scheduled by the court to determine the fairness of the settlement; and,

              i.      Following final approval, continued working with the settlement

       administrator, overseeing the distribution of settlement benefits to class members and




                                                4
       fielding inquiries from class members.

D.     FMS HOURLY RATES

       12.     The hourly rate charged by me is $700, for David A. Searles is $725, for John

Soumilas is $700, for Lauren KW Brennan is $465, for Jordan M. Sartell is $465, and for the firm’s

paralegals is $220.

       13.     These hourly rates are based upon the regular current rates charged to clients who

retain FMS, adjusted to reflect differences between the Boston and Philadelphia legal markets, as

follows:

               a.     My standard hourly rate is $605; for Mr. Searles $725; for Mr. Soumilas,

       $495; for Ms. Brennan, $225; for Mr. Sartell $225; and, for paralegals, $180. These rates

       are reasonable and within the range of the Philadelphia market rates charged for litigation

       of a similar nature, given attorney experience level, practice concentration, and

       background.    See February 27, 2017 expert report of Abraham C. Reich, Esquire,

       Partner/Chair Emeritus for the law firm of Fox Rothschild, LLP, attached hereto as

       Exhibit 2 (setting forth basis for FMS attorneys and staff in Philadelphia legal

       marketplace). FMS’s standard hourly rates have been set following consultation with

       independent outside counsel Mr. Reich for several years, independently from this or any

       other class action case. The firm routinely submits an expert report by Mr. Reich regarding

       its standard hourly rates in support of fee petitions and courts across the country have relied

       upon Mr. Reich’s expert opinion to approve FMS’s hourly rates.1



1
       Berry v. Schulman, 807 F.3d 600, 617 (4th Cir. 2015) (affirming fee award approving
hourly rates); Thomas v. Equifax Information Services, LLC, No. 3:18-cv-00684-MHL, ECF 55
(E.D. Va. Sep. 13, 2019) (approving hourly rates based upon Reich report); Kelly v. Business
Information Group, Inc., 2019 WL 414915, * 20 (E.D. Pa. Feb. 1, 2019) (approving hourly rates
and relying on Mr. Reich’s expert opinion); Clark v. Experian Info. Solutions, Inc., No. 3:16-cv-


                                                 5
               b.      The difference in these rates is based on the information contained in the

       accompanying Declaration of Stuart T. Rossman Submitted in Support of Plaintiff’s Fee

       Petition on Behalf of the National Consumer Law Center. Mr. Rossman’s Declaration

       reviews the data that supports NCLC’s hourly rates as based on the standard rates charged

       in the Boston legal community by private practice consumer advocates with comparable

       experience and recognized competence in consumer class actions. Rossman Dec. ¶ 19.

       Mr. Rossman also reviewed data from the Laffey Matrix, as updated by the Consumer Price

       Index, as well as a national consumer law attorney fee survey. Id. This indicates that the

       legal market in Philadelphia supports rates consistent with the NCLC rates, and the FMS

       attorneys and paralegals working on this litigation have therefore adjusted their rates to

       reflect this difference.

E.     FMS LODESTAR

       14.     Along with the attorneys working on this case, I was in charge of staffing the case

with appropriate, experienced counsel and support staff working at FMS and supervising their


00032-MHL, ECF 150 (E.D. Va. Feb. 1, 2019) (approving hourly rates based upon Reich report);
Clark v. Trans Union, LLC, No. 3:15-cv-00391-MHL, ECF 273 (E.D. Va. Aug. 29, 2018) (same);
Henderson v. CoreLogic Nat’l Background Data, LLC, No. 3:12-cv-97, 2018 WL 1558556, at *5
(E.D. Va. Mar. 22, 2018) (approving same hourly rates requested here based upon same expert
report); Patel v. Trans Union, LLC, No. 14-cv-00522-LB, 2018 WL 1258194, at *7 (N.D. Cal.
Mar. 11, 2018) (approving requested hourly rates enhanced to reflect San Francisco legal market);
Stokes v. RealPage, Inc., C.A. No. 15-1520 (E.D. Pa. Feb. 6, 2018) (ECF 65) (approving requested
hourly rates); Flores v. Express Services Inc., 2017 WL 1177098, at *4 (E.D. Pa. Mar. 29, 2017)
(approving hourly rates and granting multiplier of 4.6); Carter v. Shalhoub Management Company
Inc., No. 15-cv-1531 (C.D. Cal. Mar. 15, 2017) (ECF 69) (granting firm’s fee petition in full);
Blandina v. Midland Funding, LLC, 2016 WL 3101270, *7-8 (E.D. Pa. 2016) (approving hourly
rates and granting fee request in full); Giddiens v. Infinity Staffing Solutions, Inc., No. 2:13-cv-
7115 (E.D. Pa. Jan. 12, 2016) (ECF 36) (same); Sholinsky v. Frost-Arnett Company, No. 1:14-cv-
7889 (D. N.J. Jan. 19, 2016) (ECF 33) (same); Giddiens v. LexisNexis Risk Solutions, Inc., No.
2:12-cv-2624 (E.D. Pa. Jan. 20, 2015) (ECF 56) (granting same); Sapp v. Equifax Information
Solutions, Inc., 2013 WL 2130956, at *2-3 (E.D. Pa. 2013) (approving fee petition in full); Baker
v. International Bank, C.A. No. 08-5668 (D. N.J. Feb. 28, 2013) (ECF 110) (approving firm’s fee
petition in full); Chakejian v. Equifax Information Services, LLC, 275 F.R.D. 201, 216, n.19-20
(E.D. Pa. 2011) (adopting expert opinion testimony of Abraham Reich, Esq.).


                                                 6
work. Consistent with the firm’s usual practice, tasks and assignments were apportioned to avoid

the expenditure of duplicative time and redundant staffing. Time expended which has been

considered duplicative or redundant has been eliminated. Time expended in preparing this

application for fees and reimbursement of expenses has been included in this request and

anticipated time going forward has been estimated and included as well.

       15.     The lodestar of the firm for work performed with respect to this case is as follows:

                                      HOURLY RATE              HOURS                    FEES

 James A. Francis                        $700.00                  119.7                 $83,790.00

 David A. Searles                        $725.00                   51.6                 $37,410.00

 John Soumilas                           $700.00                   58.9                 $41,230.00

 Lauren KW Brennan                       $465.00                     .9                   $418.50

 Jordan M. Sartell                       $465.00                   89.3                 $41,524.50

 Paralegals                              $220.00                   28.8                  $6,336.00

 TOTAL                                                            349.2            $210,709.00

       16.     My firm’s lodestar figure is based upon the adjusted billing rates described above,

which do not include charges for costs or expense items. Litigation costs and expenses are billed

separately and such charges are not duplicated in my firm’s billing records or rates.

       17.     As detailed in Exhibit 3, my firm has incurred a total of $6,659.62 in unreimbursed

costs and expenses in connection with the prosecution of this litigation. The expenses incurred in

this action are reflected on the books and records of my firm. These books and records are prepared

from expense vouchers, check records, and other source materials and are an accurate record of

the expenses and costs in the case.




                                                 7
        I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

DATED: April 21, 2020                           /s/ James A. Francis
                                                JAMES A. FRANCIS
                                                Attorney for Plaintiff James Robinson




                                                8
Exhibit 1
        FRANCIS MAILMAN SOUMILAS, P.C. is a law firm located in center city
Philadelphia, Pennsylvania that concentrates in consumer protection litigation. Founded in 1998,
the firm’s goal is to provide exceptional advocacy to consumers subjected to unfair business,
industry and trade practices. The firm represents consumers in individual actions, as well as
through class action lawsuits, in the areas of unlawful consumer credit reporting, employment
background screening, fair debt collection, unlawful robo calls, unfair and deceptive trade
practices litigation, and other consumer matters.

         FMS is one of the preeminent consumer litigation firms in the country. In June of 2017,
the firm obtained a record $60 million dollar jury verdict in a class action brought under the Fair
Credit Reporting Act. The firm has been certified to serve as class counsel in over 50 class actions
nationally, and has helped obtain groundbreaking legal rulings and decisions at both the trial court
and appellate court levels. The firm has also served as counsel in some of the largest class action
settlements in history. Due to the quality of its trial and appellate advocacy, FMS has been
recognized by courts throughout the country for the high caliber of its work and its expertise.
White v. Experian Info. Solutions, No. 05-01070, 2014 WL 1716154, at *13, 19, 22 (C.D. Cal.
May 1, 2014) (finding Francis Mailman Soumilas “FCRA specialists” and appointing firm and its
team as interim class counsel over objections from competing national law firm because their
team’s “credentials and experience [we]re significantly stronger in class action and FCRA
litigation.”); Barel v. Bank of America, 255 F.R.D. 393, 398-99 (E.D. Pa. 2009) (finding firm
“competent, experienced and well-qualified to prosecute class actions” and noting that class
counsel “have done an excellent job in representing the class in the instant litigation.”)


                                   JAMES A. FRANCIS
         JIM FRANCIS has been admitted to practice before the United States Court of Appeals for
the Third, Fourth and Ninth Circuits, the United States District Court for the Eastern District of
Pennsylvania, the United States District Court for the District of New Jersey, as well as the
Pennsylvania and New Jersey state courts. He is a 1992 graduate of Muhlenberg College (B.A.,
cum laude) and a 1995 graduate of the Temple University Beasley School of Law. In law school,
he won the 1995 Wapner, Newman & Wigrizer, P.C. award for excellence in civil trial advocacy,
was awarded outstanding oral advocacy and served as President of the Student Bar Association.
Following law school, Mr. Francis was associated with Kolsby, Gordon, Robin, Shore &
Rothweiler in Philadelphia. Since 1998, he has focused his practice in consumer protection
litigation, with a particular concentration in fair credit reporting, fair debt collection practices and
consumer class actions.

       In 2004, Mr. Francis was the youngest lawyer to be ranked in the Top 100 Superlawyers
in the Commonwealth of Pennsylvania in Philadelphia Magazine and Pennsylvania Super
Lawyers magazine. He was subsequently ranked a Top 100 Pennsylvania Superlawyer in 2008,
2012, and 2014, and has been regularly ranked one of the Top 100 Superlawyers in Philadelphia
since 2004.

       In 2017, Mr. Francis served as trial counsel in a $60 million dollar class action jury verdict,
which is the largest verdict in history for a case brought under the Fair Credit Reporting Act. In
2009, Mr. Francis argued the seminal FCRA case of Cortez v. Trans Union before the Third Circuit
Court of Appeals. He lectures and speaks extensively on the FCRA for continuing legal education
seminars, law schools and community groups, and has published articles on the FCRA. He has
appeared on various news programs including the Today Show and PBS NewsHour to discuss
consumer-related issues, and was featured in The Philadelphia Inquirer’s biographical “Question
& Answer” segment in February of 2009. He has been certified to serve as class counsel in over
50 consumer class actions, has been trial counsel in three class actions to successful plaintiff’s
verdicts, and has served as counsel in some of the largest FCRA settlements in history.

       In May of 2014, Mr. Francis was awarded the Community Legal Services of Philadelphia's
Equal Justice Award at its annual Breakfast of Champions. He was also selected as one of a small
national group of plaintiffs' lawyers to be featured in Law 360's Titans of the Plaintiff's Bar series
in October of 2014. He currently serves on the Board of Directors of the National Association of
Consumer Advocates (NACA).

CLASS COUNSEL CERTIFICATIONS

Ridenour v. Multi-Color Corporation, C.A. No. 2:15-cv-00041, (E.D. Va., Jan. 13, 2017)
Flores v. Express Personnel, C.A. No. 14-cv-03298, (E.D. Pa. Oct. 21, 2016)
Larson v. Trans Union, LLC, C.A. No. 12-cv-05726, (N.D. CA, Aug. 11, 2016)
Miller v. Trans Union, LLC, C.A. No. 12-cv-1715, (M.D. PA, Dec. 26, 2016)
Henderson v. Trans Union, LLC, C.A. No. 14-cv-00679, E.D. Va., May 3, 2016)
Pawlowski v. United Tranzactions, LLC, C.A. no. 15-cv-2330, (E.D. PA, April 18, 2016)
Giddiens v. Infinity Staffing, C.A. No. 13-cv-07115, (E.D. Pa., Jan. 12, 2016)
Giddiens v. First Advantage, C.A. No. 14-cv-5105, (E.D. Pa., July 11, 2015)
Jones v. Halstead Management Corporation, C.A. No. 14-cv-03125 (S.D. N.Y., May 5, 2016)
Berry v. LexisNexis Risk & Info. Analytics Group, Inc., No. 3:11-cv-754, 2014 WL 4403524 (E.D.
            Va. Sept. 5, 2014)
Thomas v. BackgroundChecks.com, C.A. No. 13-029 2015 WL 11004870 (E.D. Va. Aug. 5, 2015)
Henderson v. Acxiom Risk Mitigation, Inc., C.A. No. 12-589 (E.D. Va., Aug. 7, 2015)
Magallon v. Robert Half International, Inc. WL 8778398 (D. Or. Nov. 10, 2015)
Patel v. Trans Union, LLC, 308 F.R.D. 292 (N.D. Cal, 2014)
Goode v. First Advantage LNS Screening Solutions, Inc., C.A. No. 11-cv-02950 (E.D. Pa. Dec. 29,
            2014)
Blandina v. Midland Funding, LLC, 2014 WL 7338744 (E.D. Pa. Dec. 23, 2014)
King v. General Information Services, Inc., C.A. No. 11-06850 (E.D. Pa. Nov. 4, 2014)
Robinson v. General Information Services, Inc., C.A. No. 11-07782 (E.D. Pa. Nov. 4, 2014)
Ramirez v. Trans Union, LLC, 2014 WL 3734525 (N.D. Cal. July 24, 2014)
White v. Experian Information Solutions, 993 F. Supp. 2d 1154, 1172 (C.D. Ca. 2014)
Sapp v. Experian Information Solutions, Inc., 2:10-04312 (E.D. Pa. Jan. 29, 2013)
LaRocque v. TRS Recovery Services, Inc., 2012 WL 291191 (D. Me. July 17, 2012)

                                                  2
Ryals et al. v. Hireright Solutions, Inc., C.A. No. 3:09-625 (E.D. Va. July 7, 2011)
Serrano v. Sterling Testing Systems, Inc., 711 F. Supp. 2d 402 (E.D. Pa. 2010)
Summerfield v. Equifax Information Services, LCC, 264 F.R.D. 133 (D. N.J. 2009)
Chakejian v. Equifax Information Services, LLC, 256 F.R.D. 492 (E.D. Pa. 2009)
Jones v. Midland Funding, LLC, C.A. No. 3:08-802 (RNC) (D. Conn. October 13, 2009)
Barel v. Bank of America, 255 F.R.D. 393 (E.D. Pa. 2009)
Mann v. Verizon, C.A. No. 06-5370 (E.D. Pa. Sept. 26, 2008)
Smith v. Grayling Corp., 2008 WL 3861286, C.A. No. 07-1905 (E.D. Pa. 2008)
Strausser v. ACB Receivables Management, Inc., 2008 WL 859224 (E.D. Pa. March 28, 2008)
Nienaber v. Citibank (South Dakota), N.A., 2007 WL 2003761 (D.S.D. July 5, 2007)
Jordan v. Commonwealth Financial Systems, Inc., 237 F.R.D. 132, (E.D. Pa. 2006)
Marino v. UDR, 2006 WL 1687026, C.A. No. 05-2268 (E.D. Pa. June 14, 2006)
Seawell v. Universal Fidelity Corp, 235 F.R.D. 64 (E.D. Pa. 2006)
Perry v. FleetBoston Financial Corp., 229 F.R.D.105 (E.D. Pa. 2005)
Beck v. Maximus, Inc., 2005 WL 589749 (E.D. Pa. 2005)
Beck v. Maximus, 457 F. 3d 291, 2006 WL 2193603 (3d Cir. Aug. 4, 2006)
Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005)
Bittner v. Trans Union, LLC, C.A. No. 04-2562 (E.D. Pa. January 4, 2005)
Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004)
Petrolito v. Arrow Financial Services, LLC, 221 F.R.D. 303 (D. Conn. 2004)
Orloff v. Syndicated Office Systems, Inc., 2004 WL 870691 (E.D. Pa 2004)
Bonett v. Education Debt Services, Inc., 2003 WL 21658267 (E.D. Pa. 2003)
Gaumer v. The Bon-Ton Stores, C.A. No. 02-8611 (E.D. Pa. Dec. 30, 2003)
Street v. Portfolio Recovery Associates, C.A. No. 01-3684 (E.D. Pa. July 30, 2003)
Samuel-Bassett v. Kia Motors America, Inc., 212 F.R.D. 271 (E.D. Pa. 2000)
Oslan v. Law Offices of Mitchell N. Kay, 232 F. Supp. 2d 436 (E.D. Pa. 2002)
Oslan v. Collection Bureau of Hudson Valley, 206 F.R.D. 109 (E.D. Pa. 2002)
Saunders v. Berks Credit & Collections, 2002 WL 1497374 (E.D. Pa. 2002)
Schilling v. Let’s Talk Cellular and Wireless, 2002 U.S. Dist. LEXIS 3352 (E.D. Pa. 2002)
Fry v. Hayt, Hayt and Landau, 198 F.R.D. 461 (E.D. Pa. 2000)
Smith v. First Union Mortgage Corporation, 1999 WL 509967 (E.D. Pa. 1999)
Miller v. Inovision, December Term, 1999, No. 3504 (C.P. Phila. County).

NOTABLE CASES
   Ramirez v. Trans Union, LLC—served as trial counsel in record $60 million jury verdict,
    highest verdict in FCRA history.
   In Re: TRS Recovery Services, Inc. And Telecheck Services, Inc., Fair Debt Collection
    Practices Act (FDCPA Litigation)- Served as Class Counsel in a national FDCPA class
                                               3
    action and obtained a 3.4-million-dollar settlement against one of the nation's largest check
    history consumer reporting agencies.
   Berry v. LexisNexis Risk & Info. Analytics Group, Inc., No. 3:11-cv-754, 2014 WL 4403524,
    at *11 (E.D. Va. Sept. 5, 2014) -- Appointed class counsel in national FCRA class action that
    obtained a $13.5-million-dollar settlement against Lexis/Nexis, one of the largest information
    providers in the world, along with a groundbreaking injunctive relief settlement on behalf of
    200 million Americans in which LexisNexis agreed to bring its Accurint product into FCRA
    compliance.
   Thomas v. BackgroundChecks.com, C.A. No. 13-029 (E.D. Va. Aug. 11, 2015) –Appointed
    class counsel in an FCRA national class action which obtained $18 million against another of
    the largest background screening companies in the world, and also obtained significant
    injunctive and remedial relief.
   Henderson v. Acxiom Risk Mitigation, Inc., C.A. No. 12-589 (E.D. Va., Aug. 7, 2015)-
    Appointed class counsel in a national FCRA class action which obtained a $20.8 million
    settlement against one of the largest data sellers and background screening companies in the
    world.
   Ryals et al. v. Hireright Solutions, Inc., C.A. No. 3:09cv625 (E.D. Va. Dec. 22, 2011) –
    $28.3 million national settlement achieved for class of consumers subjected to employment
    background checks in case brought under Fair Credit Reporting Act (FCRA); believed to be
    the third largest FCRA settlement in history.
   Cortez v. Trans Union, LLC, 617 F.3d 688 (3d. Cir. 2010) – argued precedential case of first
    impression before the U.S. Court of Appeals for the Third Circuit which outlines the liability,
    causation and damages standards for FCRA cases against credit reporting agencies; $800,000
    jury verdict against Trans Union in fair credit reporting case (remitted to $150,000).
   Little v. Kia Motors America, Inc., 2003 WL 25568765 (N.J. Super. L. 2003) – $6 million
    (approximate) verdict for class of New Jersey car purchasers.
   Samuel-Bassett v. Kia Motors America, Inc., __ A.3d __, 2011 WL 60559098 (Pa. 2011),
    C.P. Phila. County, January Term, 2001, No. 2199 – $5.6 million verdict for class of
    Pennsylvania car purchasers, plus award of attorney’s fees.
   Serrano v. Sterling Testing Systems, Inc., __ F. Supp. 2d __, 2008 WL 2223007 (E.D. Pa.
    May 30, 2008) – federal court finding as a matter of first impression what defines a record of
    arrest under the FCRA.
   Ziegenfuse v. Apex Asset Management, LLC, 239 F.R.D. 400 (E.D. Pa. 2006) – obtained
    court decision holding that offers of judgment under Rule 68 of the Federal Rules of Civil
    Procedure cannot be used in class actions.
   Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005) – obtained
    $772,500 settlement for class of consumers who disputed errors in their credit reports.
   Richburg v. Palisades Collection, LLC, 247 F.R.D. 457 (E.D. Pa. 2008); federal court ruled
    that actions to collect delinquent credit card debt in Pennsylvania subject to 4 year statute of
    limitations (not 6 as the defendant collection agency had argued).
   Perry v. FleetBoston Financial Corp., 2004 WL 1508518 (E.D. Pa. 2004) – defeated motion
    to compel arbitration in class action brought under Fair Credit Reporting Act.
                                                  4
   Crane v. Trans Union, LLC, 282 F. Supp. 2d 311 (E.D. Pa. 2003) – federal court held that
    credit reporting agencies that merely parrot information from credit furnishers and fail to
    forward dispute documentation face claims for punitive damages under the Fair Credit
    Reporting Act; violation of the Fair Credit Reporting Act presents a violation of
    Pennsylvania’s Consumer Protection Law).
   Lawrence v. Trans Union, LLC, 296 F. Supp. 2d 582 (E.D. Pa. 2003) (same).
   Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004) – obtained class
    certification in Fair Debt Collection Practices action in which a Pennsylvania federal court
    held for the first time that statutory net worth limitation is not limited to balance sheet net
    worth, and includes equity, capital stock and goodwill.
   Evantash v. G.E. Capital Mortgage Services, Inc., 2003 WL 22844198 (E.D. Pa. 2003) –
    federal court held that technical accuracy defense was not available to defendants under the
    Fair Credit Reporting Act.
   Sheffer v. Experian Information Solutions, Inc., 2003 WL 21710573 (E.D. Pa. 2003) –
    federal court held that Fair Credit Reporting Act permits as recoverable damage emotional
    distress in trying to correct errors in a consumer’s credit file, even where no pecuniary or out-
    of-pocket losses.
   Sheffer v. Experian Information Solutions Inc., 249 F. Supp. 2d 560 (E.D. Pa. 2003) – federal
    court held that FCRA provides a private right of action against furnishers of information.
   Sullivan v. Equifax, Inc. et al., 2002 U.S. Dist. LEXIS 7884 (E.D. Pa. 2002) – federal court
    held that reporting a debt to a credit reporting agency is a communication covered by the Fair
    Debt Collection Practices Act.
   Wenrich v. Cole, 2000 U.S. Dist. LEXIS 18687 (E.D. Pa. 2000) – federal court held that
    FDCPA provides protection for all persons, not just consumers.
   Jaramillo v. Experian Information Solutions, Inc., 155 F. Supp. 2d 356 (E.D. Pa. 2001) –
    federal court held that single publication rule does not apply to actions brought for violation
    of the Fair Credit Reporting Act.

LECTURES/PRESENTATIONS BY INVITATION
Faculty, 21st Annual Consumer Financial Services Litigation Institute (CLE-accredited), "Fair
Credit Reporting and Debt Collection Litigation", March and April 2016, NYC and Chicago;

Speaker, The Conference on Consumer Finance Law, Annual Consumer Financial Services
Conference, Loyola University School of Law, Chicago, Illinois, September 16, 2016

Speaker, "New Frontiers: FCRA Litigation Against Lesser Known CRAs", Consumer Rights
Litigation Conference, National Consumer Law Center, Anaheim, California, October 2016

Faculty, "Pursuing and Defending FDCPA, FCRA and TCPA Claims", Consumer Finance Class
Actions, Strafford Publications, June 2, 2016

Speaker, "Stump the Champs", Consumer Rights Litigation Conference, National Consumer
Law Center, San Antonio, Texas, October 2015
                                                  5
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Las Vegas, NV May 1–3, 2015.

Co-Chair and Speaker, NACA 2013 FCRA Conference, National Association of Consumer
Advocates, May 29 – June 1, 2013;

Presenter, Beyond E-Oscar: Litigating “Non-Credit” FCRA Cases, Webinar, National
Association of Consumer Advocates, February 27, 2013;
Faculty, FDCPA Class Actions: Latest Litigation Developments, Strafford Webinars and
Publications, November 8, 2012;
Speaker, Consumer Finance Class Actions: FCRA and FACTA: Leveraging New Developments
in Certification, Damages and Preemption, Strafford Webinars and Publications, March 21,
2012;
Speaker, FCRA Developments, Consumer Rights Litigation Conference, National Consumer Law
Center, Seattle, Washington, October 2012;
Speaker, 11th Consumer Class Action Symposium, National Consumer Law Center, Chicago,
Illinois, November 6, 2011;
Speaker, Tenant, Employment and Chexsystems Reports, Consumer Rights Litigation
Conference, National Consumer Law Center, Chicago, Illinois, November 3 – 6, 2011;
Speaker, Specialty Consumer Reports and the FCRA, FCRA Conference on Consumer Credit,
National Association of Consumer Advocates, Memphis, Tennessee, May 20 – 22, 2011;
Panelist, Taking on the Challenges Facing Workers with Criminal Records: Advancing the Legal
and Policy Advocacy Agenda, National Employment Law Project, Washington, D.C., April 5,
2011;
Faculty, 16th Annual Consumer Financial Services Litigation Institute (CLE-accredited),
Collection Issues Including The TCPA & Hot Topics, Practicing Law Institute, New York, NY
and Chicago, IL, March 2011,
Speaker, ABCs of Fair Credit Reporting, Tips on FCRA Depositions, Evolution of Credit
Reporting Industries, Consumer Rights Litigation Conference, National Consumer Law Center,
Boston, Massachusetts, November 11 – 14, 2010;
Faculty, Banking and Consumer Financial Services Law Update, Litigation and Arbitration
Update, Pennsylvania Bar Institute, April 14, 2010;
Faculty, Deposit-Side Litigation Developments & Credit Card Developments, 14th Annual
Consumer Financial Services Litigation Institute, New York, NY and Chicago, IL, March and
April 2009;
Faculty, 13th Annual Consumer Financial Services Litigation Institute (CLE-accredited),
Practicing Law Institute, New York, NY and Chicago, IL, January 2008, March 2008;
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Chicago, IL May 8 – 10, 2009;
Faculty, 12th Annual Consumer Financial Services Litigation Institute (CLE-accredited),
Practicing Law Institute, New York, NY, March 2007;
                                               6
Faculty, Fair Credit Reporting Litigation, Consumer Protection Law (CLE-accredited),
Pennsylvania Bar Institute, Philadelphia, PA and Mechanicsburg, PA, December 2004, March
2007;
Speaker, Litigating Accuracy Issues with Furnishers of Credit Data, National Association of
Consumer Advocates, New Orleans, LA, June 2 – 5, 2005;
Speaker, Philadelphia Housing Expo, Homeownership Counseling Association of the Delaware
Valley, 2005 and 2006;
Speaker, Understanding Credit Scoring, Consumer Rights Litigation Conference, National
Consumer Law Center, Boston, MA, November 7, 2004;
Speaker, Litigating Accuracy Issues With Credit Reporting Agencies, National Association of
Consumer Advocates, Chicago, Ill., May 14 – 16, 2004;
Speaker, Protecting Privacy, Ensuring Accuracy, National Association of Consumer Advocates,
Albuquerque, NM, June 1, 2002;
Faculty/Speaker, Credit Reporting and Debt Collection Litigation, Municipal Court Judicial
Conference (CLE), Pennsylvania, PA, May 6, 1999;
Speaker, The People’s Law School, Philadelphia Bar Association, Philadelphia, PA, October
2004;
Guest Lecturer, Consumer Protection Law, Temple Law School, 2003 – 2012;
Guest Lecturer, Consumer Protection Law, Widener Law School, 2004 – 2009.

PUBLICATIONS

The FCRA: A Double-Edged Sword for Consumer Data Sellers,
       GP SOLO Magazine, American Bar Association, Volume 29, Number 6,
       November/December 2012
Credit Rating Damage: Compensable, Yet Overlooked Damage in Tort Cases,
       The Verdict, Philadelphia Trial Lawyers Association, Volume 2008-2009, Issue 6 (2009).

COMMITTEE APPOINTMENTS AND POSITIONS

       Mr. Francis currently serves as co-chair on the National Association of Consumer
Advocates Fair Debt Collection and Credit Reporting Legislative Issue Committee. He has served
on the Editorial Board of the Consumer Financial Services Law Report, the Philadelphia Bar
Association’s Lawyer Referral and Information Service Committee (where he served as chair or
co-chair for 3 years), and has served on the Philadelphia Bar Association’s Federal Court’s
Committee. He has served as an arbitrator for the Court of Common Pleas of Philadelphia County
and is on the Judge Pro Tem panel. He is a member of the Philadelphia Bar Association,
Pennsylvania Trial Lawyers Association, Philadelphia Trial Lawyers Association, and National
Association of Consumer Advocates.




                                               7
                                MARK D. MAILMAN
        MARK MAILMAN is admitted to practice before the United States for the Eastern District
of Pennsylvania and District of New Jersey as well as the state courts of Pennsylvania and New
Jersey. He is a graduate of Muhlenberg College (B.A. magna cum laude, 1991) when he was also
inducted into Phi Beta Kappa. Mr. Mailman received his law degree from the Temple University
School of Law (J.D. 1995). While at Temple Law School, he achieved the highest grade in his
Trial Advocacy clinic.

        Throughout law school, Mr. Mailman interned at the Philadelphia District Attorney’s
Office where he tried cases and argued motions in the areas of domestic violence and sexual
assault. Following graduation from law school, Mr. Mailman was an attorney with the law firm of
Hwang & Associates where his practice focused on Lemon Law litigation. In 1996, Mr. Mailman
was associated with the law firm of Fellheimer, Eichen, Bravermen & Kaskey where his practice
focused on complex commercial litigation including creditor’s rights. He has been certified to
serve as class counsel by state and federal courts in both contested and settlement class actions.

       In October 2018, Mr. Mailman was awarded the 2018 Consumer Attorney of the Year
award from the National Association of Consumer Advocates (NACA). NACA is a nationwide
organization of more than 1,500 consumer attorneys and advocates who represent the victims of
abusive and fraudulent business practices.

CLASS COUNSEL CERTIFICATIONS
Serrano v. Sterling Testing Systems, Inc., 711 F. Supp. 2d 402 (E.D. Pa. 2010)
Summerfield v. Equifax Information Services, LCC, 2009 WL 3234191 (D.N.J. Sept. 30, 2009)
Chakejian v. Equifax Information Services, LLC, 256 F.R.D. 492, 2009 WL 764656 (E.D. Pa.
            2009)
Barel v. Bank of America, __F.R.D.__, 2009 WL 122805 (E.D. Pa. 2009)
Mann v. Verizon, C.A. No. 06-5370 (E.D. Pa. Sept. 26, 2008)
Smith v. Grayling Corp., 2008 WL 3861286, C.A. No. 07-1905 (E.D. Pa. 2008)
Strausser v. ACB Receivables Management, Inc., 2008 WL 859224 (E.D. Pa., March 28, 2008)
Nienaber v. Citibank (South Dakota), N.A., 2007 WL 2003761 (D.S.D., July 5, 2007)
Jordan v. Commonwealth Financial Systems, Inc., 237 F.R.D. 132, 2006 WL 2294855 (E.D. Pa.
            2006);
Seawell v. Universal Fidelity Corp, 235 F.R.D. 64 (E.D. Pa. 2006);
Perry v. FleetBoston Financial Corp., 299 F.R.D. 105, 2005 WL 1527694 (E.D. Pa. 2005);
Beck v. Maximus, Inc., 2005 WL 589749 (E.D. Pa. 2005);
Beck v. Maximus, 457 F. 3d 291, 2006 WL 2193603 (3d Cir. Aug. 4, 2006)
Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005)
Bittner v. Trans Union, LLC, C.A. No. 04-2562 (E.D. Pa. January 4, 2005)
Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004)
Petrolito v. Arrow Financial Services, LLC, 221 F.R.D. 303 (D. Conn. 2004)
                                                 8
Orloff v. Syndicated Office Systems, Inc., 2004 WL 870691 (E.D. Pa 2004)
Bonett v. Education Debt Services, Inc., 2003 WL 21658267 (E.D. Pa. 2003)
Gaumer v. The Bon-Ton Stores, C.A. No. 02-8611 (E.D. Pa. Dec. 30, 2003)
Street v. Portfolio Recovery Associates, C.A. No. 01-3684 (E.D. Pa. July 30, 2003)
Samuel-Bassett v. Kia Motors America, Inc., 212 F.R.D. 271 (E.D. Pa. 2000),
Oslan v. Law Offices of Mitchell N. Kay, 232 F. Supp. 2d 436 (E.D. Pa. 2002)
Oslan v. Collection Bureau of Hudson Valley, 206 F.R.D. 109 (E.D. Pa. 2002)
Saunders v. Berks Credit & Collections, 2002 WL 1497374 (E.D. Pa. 2002)
Schilling v. Let’s Talk Cellular and Wireless, 2002 U.S. Dist. LEXIS 3352 (E.D. Pa. 2002)
Fry v. Hayt, Hayt and Landau, 198 F.R.D. 461 (E.D. Pa. 2000);
Smith v. First Union Mortgage Corporation, 1999 WL 509967 (E.D. Pa. 1999)
Miller v. Inovision, C.P. Phila. County, December Term, 1999, No. 3504.


NOTABLE CASES
   Schwartz v. Aracor Search & Abstract, Inc., 2014 WL 4493662 (E.D. Pa. Sept. 11, 2014)
    (upholding compensatory and punitive damages judgment against title company that
    misappropriated certain funds at real estate closing)
   Ferguson v. Wells Fargo Bank, NA, 538 Fed. Appx. 782 (9th Cir. 2013) (reversing summary
    judgment for bank that failed to properly remove bankruptcy notation
   King v. General Info. Servs., Inc., 903 F. Supp. 2d 303 (E.D. Pa. 2012) (first court to uphold
    constitutionality of FCRA’s obsolescence provision
   Seamans v. Temple University, Civil No. 11-6774 (E.D. Pa., Oct. 28, 2011) – precedential
    case of first impression before U.S. Court of Appeals for the Third Circuit addressing duties
    of furnishers and interplay between the FCRA and HCA.
   Dixon-Rollins v. Trans Union, LLC, Civil No. 09-646 (E.D. Pa., April 10, 2010) – $530,000
    jury verdict against a credit reporting agency that falsely reported an old landlord collection
    claim for rent (remitted to $300,000).
   Adams v. LexisNexis Risk & Info. Analytics Group, Inc., 2010 WL 1931135 (D.N.J. May 12,
    2010) (first court to find that consumers may sue under FRCA over information in specialty
    Accurint report used by debt collectors)
   Shames-Yeakel v. Citizens Financial Bank, 677 F. Supp. 2d 994 (N.D. Ill. 2009) (first court
    to rule that consumer may proceed to jury trial on claim that bank breached its duty to
    sufficiently secure its online banking system).
   Cortez v. Trans Union, LLC, Civil No. 05-5684 (E.D. Pa., April 26, 2007) – $800,000 jury
    verdict against Trans Union in fair credit reporting case (remitted to $150,000).
   Samuel-Bassett v. Kia Motors America, Inc., C.P. Phila. County, January Term, 2001, No.
    2199 – $5.6 million verdict for class of Pennsylvania car purchasers;
   Little v. Kia Motors America, Inc., 2003 WL 25568765 (N.J. Super. L. 2003) – $6 million
    (approximate) verdict for class of New Jersey car purchasers, damages later decertified.
                                                 9
   Serrano v. Sterling Testing Systems, Inc., __F.Supp.2d__, 2008 WL 2223007 (E.D. Pa. May
    30, 2008) – federal court finding as a matter of first impression what defines a record of
    arrest under the FCRA.
   Stoner v. CBA Information Services, 352 F. Supp. 2d 549 (E.D. Pa. 2005) – obtained
    $772,500 settlement for class of consumers who disputed errors in their credit reports.
   Perry v. FleetBoston Financial Corp., 2004 WL 1508518 (E.D. Pa. 2004) – defeated motion
    to compel arbitration in class action brought under Fair Credit Reporting Act.
   Crane v. Trans Union, LLC, 282 F. Supp. 2d 311 (E.D. Pa. 2003) – federal court held that
    credit reporting agencies that merely parrot information from credit furnishers and fail to
    forward dispute documentation face claims for punitive damages under the Fair Credit
    Reporting Act; violation of the Fair Credit Reporting Act presents a violation of
    Pennsylvania’s Consumer Protection Law);
   Lawrence v. Trans Union, LLC, 296 F. Supp. 2d 582 (E.D. Pa. 2003) – same.
   Wisneski v. Nationwide Collections, Inc., 227 F.R.D. 259 (E.D. Pa. 2004) – in fair debt class
    action, Pennsylvania federal court held for the first time that statutory net worth limitation is
    not limited to balance sheet net worth, and includes equity, capital stock and goodwill.
   Evantash v. G.E. Capital Mortgage Services, Inc., 2003 WL 22844198 (E.D. Pa. 2003) – in
    fair credit reporting case, court held that technical accuracy is not a defense.
   Sheffer v. Experian Information Solutions, Inc., 2003 WL 21710573 (E.D. Pa. 2003) –
    federal court held that Fair Credit Reporting Act permits as recoverable damage emotional
    distress in trying to correct errors in a consumer’s credit file, even where no pecuniary or out-
    of-pocket losses.
   Sheffer v. Experian Information Solutions Inc., 249 F. Supp. 2d 560 (E.D. Pa. 2003) – federal
    court held that FCRA provides a private right of action against furnishers of information.
   Sullivan v. Equifax, Inc. et al., 2002 U.S. Dist. LEXIS 7884 (E.D. Pa. 2002) – federal court
    held that reporting a debt to a credit reporting agency is a communication covered by the Fair
    Debt Collection Practices Act;
   Wenrich v. Cole, 2000 U.S. Dist. LEXIS 18687 (E.D. Pa. 2000) – federal court held that
    FDCPA provides protection for all persons, not just consumers; and
   Jaramillo v. Experian Information Solutions, Inc., 155 F. Supp. 2d 356 (E.D. Pa. 2001); 2001
    U.S. Dist. LEXIS 10221 (E.D. Pa. 2001) – federal court held that single publication rule does
    not apply to actions brought for violation of the Fair Credit Reporting Act.

PRESENTATIONS/LECTURES BY INVITATION
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Las Vegas, NV May 1–3, 2015.
Speaker, Fair Debt Collection Experienced Training Conference, National Association of
Consumer Advocates, Baltimore, MD, March 7–8, 2013
Speaker, Fair Debt Collection Experienced Training Conference, National Association of
Consumer Advocates, New Orleans, LA, February 23–24, 2012.

                                                 10
Speaker, Negotiating 101, National Association of Consumer Advocates, Memphis, TN, May
20–22, 2011
Speaker, Fair Credit Reporting Act Conference, National Association of Consumer Advocates,
Chicago, IL May 8–10, 2009.
Speaker, Fair Debt Collection Experienced Training Conference, National Association of
Consumer Advocates, Nashville, TN, March 27–29, 2008.
Speaker, Litigation Trends: “Getting to Know the Other Team”, 11th Annual DBA International
World Championship of Debt Buying, Las Vegas, NV, February 5–7, 2008.
Speaker, Protecting Vulnerable Consumers and Promoting Marketplace Justice, Consumer
Rights Litigation Conference, National Consumer Law Center, Miami, FL, November 10–13,
2006.
Speaker, FCRA: Playing to Win, National Association of Consumer Advocates, Las Vegas, NV,
May 5–7, 2006.
Speaker, Litigating Accuracy Issues With Furnishers of Credit Data, National Association of
Consumer Advocates, New Orleans, LA, June 2–5, 2005.
Speaker, Understanding Credit Scoring, Consumer Rights Litigation Conference, National
Consumer Law Center, Boston, MA, November 7, 2004.
Speaker, Litigating Accuracy Issues With Credit Reporting Agencies, National Association of
Consumer Advocates, Chicago, Ill., May 14–16, 2004.
Speaker, FCRA/Building On Our Success, National Association of Consumer Advocates,
Orlando, FL, March 7–9, 2003.
Speaker, Protecting Privacy, Ensuring Accuracy, National Association of Consumer Advocates,
Albuquerque, NM, June 1, 2002.
Faculty/Speaker, Credit Reporting and Debt Collection Litigation, Municipal Court Judicial
Conference (CLE), Pennsylvania, PA, May 6, 1999.


       Mr. Mailman has been consistently voted and named one of Pennsylvania’s Super Lawyers
by Law and Politics published by Philadelphia Magazine and Pennsylvania Super for the years
2004-2016. Mr. Mailman has lectured before judges, lawyers and various professional
organizations on the topics of Fair Debt Collection and Fair Credit Reporting litigation. He has
also appeared on various news programs to discuss consumer relevant issues.

       Mr. Mailman has litigated cases on behalf of victimized consumers throughout
Pennsylvania. He concentrates his practice in the areas of Fair Debt Collection, Fair Credit
Reporting, unwanted auto calls and texts, Credit Repair Litigation and consumer class actions. He
serves as a certified arbitration panelist with the Federal Arbitration Panel and serves on the
Editorial Board of the Consumer Financial Services Law Report. Additionally, he is a member of
the Pennsylvania Trial Lawyers Association, Philadelphia Trial Lawyers Association, Philadelphia
Bar Association, and National Association of Consumer Advocates, and regularly serves on the
Philadelphia Bar Association’s Federal Courts Committee.



                                               11
                                    JOHN SOUMILAS
        JOHN SOUMILAS concentrates his practice in consumer protection law, including fair
credit reporting, fair debt collection, and consumer class actions. John litigates individual and
class action cases primarily in federal court on behalf of victims of identity theft, persons defamed
and otherwise harmed by credit errors, individuals harassed and deceived by debt collectors, and
many others who are subjected to unwelcome invasions of their privacy, fraud, overcharging and
other unfair business or employment practices.
        John has been repeatedly recognized by Philadelphia Magazine as a “SuperLawyer,” a
recognition received by only 5% of attorneys in Pennsylvania. Through settlements and verdicts,
John has recovered tens of millions of dollars on behalf of victimized consumers and has forced
banks, credit bureaus and other businesses to make pro-consumer changes to their records and
practices. He was lead class counsel and lead trial counsel in the June 2017 record-breaking $60
million dollar class action jury verdict, the largest verdict in history for a case brought under the
Fair Credit Reporting Act.
       John is a 1994 cum laude graduate of Rutgers University, where he was inducted into Phi
Beta Kappa. He also holds a master’s degree in American history from the State University of
New York at Stony Brook. John received his law degree cum laude from the Temple University
Beasley School of Law in 1999, where he was a member of the Jessup Moot Court and Temple
Law Review. He began his legal career by clerking for Justice Russell M. Nigro of the Supreme
Court of Pennsylvania.
        John is admitted to practice before the United States Courts of Appeals for the Third,
Fourth, Sixth, Seventh, Ninth and Eleventh Circuits, the United States District Courts for the
District of Colorado, Eastern District of Michigan, Eastern District of Pennsylvania, and the
District of New Jersey, as well as the state courts of Pennsylvania and New Jersey. He has also
successfully litigated cases on a pro hac vice basis throughout the country.

JURY TRIALS
Tried several cases and obtained among the highest jury verdicts in cases brought under the Fair
Credit Reporting Act (FRCA), including the highest known FCRA jury verdicts in California,
Pennsylvania and Michigan.

   Cortez v. Trans Union, LLC, Civ. No. 05-5684 (E.D. Pa. Apr. 26, 2007)
   Dixon-Rollins v. Trans Union, LLC, Civ. No. 09-0646 (E.D. Pa. March 9, 2010)
   Smith v. LexisNexis Screening Solutions, Inc., Civ. No. 13-10774 (E.D. Mich. Oct. 24, 2014).
   Ramirez v. Trans Union, LLC, No. 12-cv-00632-JSC, 2017 WL 5153280 (N.D. Cal. Nov. 7,
    2017).


APPEALS
Successfully handled several appeals and obtained some of the most favorable appellate decisions
for consumers under the FCRA.

   Seamans v. Temple University, 744 F.3d 853 (3d Cir. 2014)
   Cortez v. Trans Union, LLC, 617 F.3d 688 (3d Cir. 2010).
                                                 12
CLASS ACTIONS
Has served as class counsel in over two dozen cases, including some of the largest FCRA
settlements and verdicts.
   Flores v. Express Personnel, C.A. No. 14-cv-03298, (E.D. Pa. Oct. 21, 2016) (several improper
    background screening practices);
   Magallon v. Robert Half International, Inc. WL 8778398 (D. Or. Nov. 10, 2015) (employment
    candidate notices to late);
   Ramirez v. Trans Union, LLC, 301 F.R.D. 408 (N.D. Cal. 2014) (false terrorist alerts on credit
    reports);
   LaRocque v. TRS Recovery Services Inc., 285 F.R.D. 139 (D. Maine 2012) (deceptive
    collection letter for returned check and other fees);
   Summerfield v. Equifax Info. Servs., LLC, 264 F.R.D. 133 (D.N.J. 2010) (misrepresenting
    reinvestigation results of disputed bankruptcies, tax liens and civil judgments listed on credit
    reports).

NOTABLE CASES
   Dennis v. Trans Union, LLC, 2014 WL 5325231 (E.D. Pa. Oct. 20, 2014) (first court to rule
    that consumer may sue credit reporting agency for failing to identify private vendors of public
    records information placed on consumer’s credit file);
   Schwartz v. Aracor Search & Abstract, Inc., 2014 WL 4493662 (E.D. Pa. Sept. 11, 2014)
    (upholding compensatory and punitive damages judgment against title company that
    misappropriated certain funds at real estate closing);
   Ferguson v. Wells Fargo Bank, NA, 538 Fed. Appx. 782 (9th Cir. 2013) (reversing summary
    judgment for bank that failed to properly remove bankruptcy notation);
   King v. General Info. Servs., Inc., 903 F. Supp. 2d 303 (E.D. Pa. 2012) (first court to uphold
    constitutionality of FCRA’s obsolescence provision);
   Howley v. Experian Info. Solutions, Inc., 813 F. Supp. 2d 629 (D.N.J. 2011) (first court to find
    that consumer may sue credit reporting agency that improperly disclosed his information to an
    identity thief);
   Adams v. LexisNexis Risk & Info. Analytics Group, Inc., 2010 WL 1931135 (D.N.J. May 12,
    2010) (first court to find that consumers may sue under FRCA over information in specialty
    Accurint report used by debt collectors); and
   Shames-Yeakel v. Citizens Financial Bank, 677 F. Supp. 2d 994 (N.D. Ill. 2009) (first court to
    rule that consumer may proceed to jury trial on claim that bank breached its duty to sufficiently
    secure its online banking system).

LECTURES / PUBLICATIONS
John is a regular lecturer on consumer matters, including for the National Business Institute,
National Consumer Law Center, Practicing Law Institute, National Association of Consumer
Advocates, and other organizations. John has been interviewed and quoted concerning many legal
issues affecting consumers by a wide range of media outlets, from the Wall Street Journal and
                                                 13
Forbes Magazine to Consumer Reports and Free Speech Radio. He has authored several popular
and scholarly articles, including Predatory Lending, the FCRA and the FDCPA (NBI 2009) and
How Can I Combat Identity Theft (Philadelphia Magazine, Dec. 2008).


                                 DAVID A. SEARLES
        DAVID A. SEARLES, of counsel to the firm, is admitted to practice before the Supreme
Court of the United States, the United States Courts of Appeals for the Third, Fourth and Sixth
Circuits, and the United States District Courts for the District of Maryland, the District of
Colorado, the Northern District of Oklahoma, and Eastern and Middle Districts of Pennsylvania,
as well as the state courts of Pennsylvania. He is a graduate of the American University School of
Law, Washington, D.C., where he served on law review.

       Following graduation from law school, Mr. Searles was an attorney for Community Legal
Services of Philadelphia, where he specialized in consumer and bankruptcy law. In 1990, he
successfully argued the first consumer reorganization bankruptcy case considered by the U.S.
Supreme Court, Pennsylvania v. Davenport, 495 U.S. 552 (1990), and has served as lead counsel
and presented argument in numerous consumer law cases before the United States Court of
Appeals for the Third Circuit. From 1992 through 1997, Mr. Searles was associated with the
Philadelphia law firm of Drinker Biddle & Reath LLP, where his practice focused on Chapter 11
bankruptcy and creditors’ rights. Thereafter, he was a member of Donovan Searles, LLC until
2011, specializing in consumer class action litigation.

        In 2005, Mr. Searles was awarded the Equal Justice Award at the Community Legal
Services Breakfast of Champions for his role in directing funding for legal assistance for low-
income residents of Philadelphia. Mr. Searles has served as the Pennsylvania contributor to
SURVEY OF STATE CLASS ACTION LAW (ABA Section of Litigation – 2010), and as a contributing
author of PENNSYLVANIA CONSUMER LAW (2010). He has taught advanced bankruptcy law at the
Rutgers University School of Law – Camden, business law at Widener University and bankruptcy
law at Pierce Junior College, Philadelphia. He is a past co-chairperson of the Education Committee
of the Eastern District of Pennsylvania Bankruptcy Conference. Mr. Searles has been named a
Pennsylvania Super Lawyer for many years.


CLASS ACTIONS
Patel v. Trans Union, LLC, 2018 WL 1258194 (N.D. Ca. March 11, 2018);
Carter v. Shalhoub Management Company, Inc., 2017 WL 5634300 (C.D. Ca. March 15, 2017);
Flores v. Express Services, Inc., 2017 WL 1177098 (E.D. Pa. March 30, 2017);
Miller v. Trans Union, LLC, 2017 WL 412641 (M.D. Pa. Jan. 18, 2017);
Larson v. Trans Union, LLC, No. 12-5726 (N.D. Ca. June 26, 2015);
Blandina v. Midland Funding, LLC, 2014 WL 7338744 (E.D. Pa. Dec. 23, 2014);
King v. General Information Services, Inc., C.A. No. 2:11-cv-06850 (E.D. Pa. Nov. 4, 2014);
Robinson v. General Information Services, Inc., C.A. No. 2:11-cv-07782 (E.D. Pa. Nov. 4, 2014);
Jones v. Midland Funding, LLC, 2013 WL 12286081 (D. Conn. Dec. 3, 2013);
                                               14
Sapp v. Experian Information Solutions, Inc., 2:10-cv-04312 (E.D. Pa. Jan. 29, 2013);
Reibstein v. Rite Aid Corporation, 2011 WL 192512 (E.D. Pa. Jan. 18, 2011);
McCall v. Drive Financial, January Term 2006, No. 0005 (C.P. Phila. July 20, 2010);
Serrano v. Sterling Testing Systems, Inc., 711 F.Supp.2d 402 (E.D. Pa. 2010);
Summerfield v. Equifax Information Services, LLC, 264 F.R.D. 133 (D.N.J. 2009);
Chakejian v. Equifax Information Services, LLC, 256 F.R.D. 492 (E.D. Pa. 2009);
Barel v. Bank of America, 255 F.R.D. 393 (E.D. Pa. 2009);
Markocki v. Old Republic National Title Ins. Co., 254 F.R.D. 242 (E.D. Pa. 2008);
Strausser v. ACB Receivables Management, Inc., 2008 WL 859224 (E.D. Pa. Mar. 28, 2008);
Allen v. Holiday Universal, Inc., 249 F.R.D. 166 (E.D. Pa. 2008);
Cohen v. Chicago Title Insurance Company, 242 F.R.D. 295 (E.D. Pa. 2007);
Jordan v. Commonwealth Financial Systems, Inc., 237 F.R.D. 132 (E.D. Pa. 2006);
Braun v. Wal-Mart Stores, Inc., 2005 WL 3623389 (C.P. Phila. Dec. 27, 2005);
Perry v. FleetBoston Financial Corp., 229 F.R.D. 105 (E.D. Pa. 2005);
Beck v. Maximus, Inc., 2005 WL 589749 (E.D. Pa. March 11, 2005);
Stoner v. CBA Information Services, 352 F.Supp.2d 549 (E.D. Pa. 2005);
Orloff v. Syndicated Office Systems, Inc., 2004 WL 870691 (E.D. Pa. April 22, 2004);
Petrolito v. Arrow Financial Services, LLC, 221 F.R.D. 303 (D. Conn. 2004);
Piper v. Portnoff Law Associates, Ltd., 216 F.R.D. 325 (E.D. Pa. 2003);
Bonett v. Education Debt Services, Inc., 2003 WL 21658267 (E.D. Pa. 2003).


                          GEOFFREY H. BASKERVILLE
        GEOFF BASKERVILLE is admitted to practice before the United States District Court for
the Eastern District of Pennsylvania, the United States District Court for the District of New Jersey,
as well as the Pennsylvania and New Jersey state courts. He is a 1982 graduate of Gettysburg
College and a 1992 graduate of the Dickinson School of Law. During law school, Mr. Baskerville
published an article entitled Human Gene Therapy: Application, Ethics and Regulation in the
Dickinson Law Review, Vol. 96, No. 4.

        Since graduating from law school, Mr. Baskerville has worked for both plaintiff and
defense litigation firms practicing in the areas of medical malpractice, architect’s and engineer’s
malpractice, the Federal Employer’s Liability Act, and trucking litigation. In 2007, Mr.
Baskerville began to practice in the area of consumer protection litigation, including fair credit
reporting and fair debt collection.

        Mr. Baskerville is an active member of his community and volunteers his time by serving
on his local Land Use Board and Historic Preservation Commission.


                                                 15
                               LAUREN KW BRENNAN
       LAUREN BRENNAN joined Francis Mailman Soumilas, P.C. in 2013, and concentrates
her practice on class action litigation on behalf of consumers harmed by credit reporting errors,
inaccurate employment background screening, abusive debt collection practices, and other unfair
and fraudulent trade practices.

        Ms. Brennan is a 2008 graduate of Swarthmore College where she majored in political
science and English literature. Ms. Brennan received her J.D. cum laude from Temple University's
Beasley School of Law, where she was a Beasley Scholar and a member of the Temple Political
& Civil Rights Law Review. While in law school, Ms. Brennan worked as a law clerk at the Federal
Trade Commission Bureau of Consumer Protection, and served as a judicial intern for Chief Judge
Eric L. Frank of the U.S. Bankruptcy Court for the Eastern District of Pennsylvania.

        Ms. Brennan is admitted to practice in the U.S. Courts of Appeal for the Third, Seventh,
Ninth, and Eleventh Circuits, in the state courts of Pennsylvania and New Jersey, as well as before
the United States District Court for the Eastern District of Pennsylvania and the United States
District Court for the District of New Jersey.


                                JORDAN M. SARTELL

       Jordan M. Sartell joined Francis Mailman Soumilas, P.C. in 2017 and litigates on behalf
of consumers damaged by erroneous credit reports, inaccurate employment background checks,
abusive debt collection practices, and other deceptive and unfair business practices.

        A summa cum laude graduate of the DePaul University College of Law and member of
the DePaul Law Review, Jordan began his legal career protecting vulnerable senior citizens from
financial exploitation with Prairie State Legal Services in Wheaton, Illinois. His consumer
protection practice with the Zamparo Law Group focused on debt collection abuses and credit
reporting litigation. Jordan is admitted to practice in Illinois and before the United States District
Court for the Northern District of Illinois.

        Jordan lives in suburban Chicagoland with his wife and children where he volunteers
regularly with the Willow Creek Community Church Legal Aid Ministry. He is a member of the
National Association of Consumer Advocates, the DuPage County Bar Journal Editorial Board,
and the DuPage County Volunteer Money Management Program Advisory Board.


                                 ALEXIS I. LEHMANN

       Alexis I. Lehmann, joined Francis Mailman Soumilas, P.C. in 2016 and represents
individual consumers’ rights under the Fair Debt Collections Practices Act and the Fair Credit
Reporting Act, in addition to various other consumer protection laws. Prior to joining FMS, Alexis
worked as a civil litigator for local and state law enforcement officers handling cases under

                                                 16
Title VII, The Americans With Disabilities Act, The Age Discrimination in Employment Act and
the First Amendment Free Speech and Petition Clause. She has won several jury trials, most
notably a $1.97 million-dollar verdict against the Pennsylvania State Police in 2014 for
discrimination in employment, and violations of the First Amendment and Equal Protection
clause.

        Alexis received her J.D. in 2009 from the University of Detroit Mercy School of
Law. While attending law school, she received a Book Award for achieving excellence in
Employment Discrimination and was an active member in the Women’s Law Caucus. In 2007 she
clerked for The Honorable Nicholas Tsoucalas in the New York Federal Court of International
Trade, assisting in drafting opinions regarding trade adjustment benefits, countervailing duties and
classifications of imported goods. Alexis obtained her Bachelor of Arts degree from Temple
University where she was an NCAA scholarship athlete and four time All-American.

       Alexis is admitted to practice in the Supreme Court of Pennsylvania, the Pennsylvania
Eastern District Court, and the Court of Appeals for the Third Circuit.



                               JOSEPH GENTILCORE

        Joseph Gentilcore focuses his practice on Fair Credit Reporting Act cases and other
consumer protection matters under both state and federal law. He currently represents consumers
in cases against credit card companies, banks, debt collectors, mortgage servicers and background
check companies. Prior to joining FMS, Joseph worked with a New Jersey law firm helping to
expand their consumer protection practice, and successfully litigated cases against numerous large
financial institutions.

       Joseph graduated Ursinus College in 2008, and Temple University School of Law in 2011.
While still a student at Temple, he was certified to formally participate in legal proceedings and
represented Pennsylvania in criminal misdemeanor trials in Philadelphia. Joseph was also on the
executive board of Temple’s Moot Court Honors Society. Every year since 2013, Joseph has been
named a Rising Star by Pennsylvania Super Lawyers.

        Joseph is licensed to practice in Pennsylvania and New Jersey, and is admitted in numerous
federal districts throughout the country.


                                       The Firm’s Staff
      The firm employs a highly qualified staff of paralegals, legal assistants and secretaries to
advance its objectives.




                                                17
Exhibit 2
Exhibit 3
      Francis Mailman Soumilas, P.C.
 Robinson v. National Student Clearinghouse
                 All Dates

Expenses                       Total
Mediation                          4,650.00
Travel, Hotel, Meals               1,101.80
Research                             907.82
Total Expenses                    $6,659.62
